DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant argument dated 04/13/2022. Claim 1 has been amended. Claim 9 is newly added.
Claim Rejections - 35 USC § 112
Claim ! is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding the amended limitation that the reactive moieties all react with glycidyl, applicant’s disclosure, as cited in the Remarks for support, is an example of what the claimed compound can be – not what it has to react with ([0031], specification). Therefor the specification is not found to provide support for the limitation.  


Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Applicant’s argument re: R1 R2, R3, R8, R9, and R10 can be the same or different and each independently is a saturated C1-C8 or greater alkyl, either linear or branched. Examiner maintains the rejection as in Liu R1, R2, R5, R6 are equivalent to applicant’s R1, R3, R8, R10, ([0053], Liu) and further, reactive moieties A, B of Liu are equivalent to applicant’s R2 and R9, ([0053], Liu) may be the same or different C1-6 alkyl, which overlaps with the claim limitation (Claims 1, 4, Liu). 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
 Here, Liu discloses same or different saturated alkyl group C1-6 , claim limitation discloses C1-8 or greater alkyl, Liu has overlapping alkyl groups as compared to the  claim limitation for each reactive moiety which could be different or same.
Applicant further argues that Liu, the central moieties R7, R8, R9 are H or C1-6 alkyl and the R10 moiety is C1-5 alkyl. In contrast, the present invention requires that the central moieties R4, R5, R6, or R7 are the same or different and each is independently one or more of reactive moieties of two or more primary amines having each group being Co-C8. Examiner maintains the rejection, as in Liu formula 1 the central moiety R3 , R4 could be only amino group i.e.-NH2 with C0 is a primary amine, equivalent to the central moieties R4, R5, R6, R7 of applicant’s disclosure. Liu’s (R10) Y equivalent to applicant’s central moiety R7, could be also a primary amine with C1-5 alkyl as R10 is C1-5 alkyl, and Y is selected from amino group.
Regarding the amended limitation that the reactive moieties all react with glycidyl, however all the central moieties R4, R5, R6, or R7 are primary amines as discussed which are reactive with glycidyl which is an inherent chemical property of amines as also as evidenced by “Glycidyl Ether Reactions with Amines”, Shechter et, al.  Ind. Eng. Chem. January 1, 1956, 48, 1, 94–97.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20080207818 A1, of record) as evident buy Glycidyl Ether Reactions with Amines”, Shechter et, al.  Ind. Eng. Chem. January 1, 1956, 48, 1, 94–97, hereinafter Glycidyl.
With respect to claim 1, Lu teaches a process of molding comprising: applying mold release composition to a mold surface for forming a coating on the mold surface (P0020, P0070), the composition comprising a polysiloxane having the formula of formula 1 (Claim 1, explained in detailed below in other limitations)
 
    PNG
    media_image1.png
    183
    385
    media_image1.png
    Greyscale
 ()
where y≥3 and x ≥0 (n and m, claim 1, 1-50000 and 1-200), where a reactive moiety for the purposes of the present invention include those moieties that react on the mold surface to form bonds to other polymers of Formula (I) ( X and X’, functional terminal groups, Abstract, P0056 ), the mold surface, or both, where reactive moieties comprise one or more of R4, R5, R6,or R7 , where R4, R5, R6,or R7 are the same or different and each is independently one or more of reactive moieties of two or more  primary amine having each group being Co-C8 ([0053], Liu formula 1 the central moiety R3 , R4 could be only amino group i.e.-NH2 with C0 is a primary amine, equivalent to the central moieties R4, R5, R6, R7 of applicant’s disclosure. [0055],  Liu’s formula II  (R10) Y equivalent to applicant’s central moiety R7, could be also a primary amine with C1-5 alkyl as R10 is C1-5 alkyl, and Y is selected from amino group) , where R1 R2, R3, R8, R9, and R10 can be the same or different and each independently is a saturated C1-C8 or greater alkyl, either linear or branched (Liu R1, R2, R5, R6 are equivalent to applicant’s R1, R3, R8, R10, ([0053], Liu) and further, reactive moieties A, B of Liu are equivalent to applicant’s R2 and R9, ([0053], Liu) may be the same or different C1-6 alkyl, which overlaps with the claim limitation (Claims 1, 4, Liu)). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974) as also discussed above.
Further, curing said composition to form a mold release coating (P0081); and placing of a material into contact with said mold release coating to form an article (P0085, molding with composite materials was performed); and removing the article from contact with said mold release coating (P0081, composite part released from the mold).
Furthermore, re: the amended limitation that the reactive moieties all react with glycidyl, the central moieties are primary amines as discussed  which are reactive with glycidyl as evidenced by “Glycidyl Ether Reactions with Amines”, Shechter et, al.  Ind. Eng. Chem. January 1, 1956, 48, 1, 94–97

With respect to claim 9, Lu teaches a process of molding comprising: applying mold release composition to a mold surface for forming a coating on the mold surface (P0020, P0070), the composition comprising a polysiloxane having the formula of formula 1 (Claim 1, explained in detailed below in other limitations)
 
    PNG
    media_image1.png
    183
    385
    media_image1.png
    Greyscale
 ()
where y≥3 and x ≥0 (n and m, claim 1, 1-50000 and 1-200), where a reactive moiety for the purposes of the present invention include those moieties that react on the mold surface to form bonds to other polymers of Formula (I) ( X and X’, functional terminal groups, Abstract, P0056 ), the mold surface, or both, where reactive moieties comprise one or more of R4, R5, R6,or R7 , where R4, R5, R6,or R7 are the same or different and each is independently one or more of reactive moieties of two or more  primary amine having each group being Co-C8 ([0053], Liu formula 1 the central moiety R3 , R4 could be only amino group i.e.-NH2 with C0 is a primary amine, equivalent to the central moieties R4, R5, R6, R7 of applicant’s disclosure. [0055],  Liu’s formula II  (R10) Y equivalent to applicant’s central moiety R7, could be also a primary amine with C1-5 alkyl as R10 is C1-5 alkyl, and Y is selected from amino group) , where R1 R2, R3, R8, R9, and R10 can be the same or different and each independently is a saturated C1-C8 or greater alkyl, either linear or branched (Liu R1, R2, R5, R6 are equivalent to applicant’s R1, R3, R8, R10, ([0053], Liu) and further, reactive moieties A, B of Liu are equivalent to applicant’s R2 and R9, ([0053], Liu) may be the same or different C1-6 alkyl, which overlaps with the claim limitation (Claims 1, 4, Liu)). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974) as also discussed above.
Further, curing said composition to form a mold release coating (P0081); and placing of a material into contact with said mold release coating to form an article (P0085, molding with composite materials was performed); and removing the article from contact with said mold release coating (P0081, composite part released from the mold).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20080207818 A1, of record) as applied to claim 1 above, and further in view of Hoffman (US 4678815A) as evident buy Glycidyl Ether Reactions with Amines”, Shechter et, al.  Ind. Eng. Chem. January 1, 1956, 48, 1, 94–97, hereinafter Glycidyl.
With respect to claim 2, Lu fails to teach wherein the mold surface is a bladder surface, being silent on this. Hoffman teaches placing the green tire in a mold and over a bladder with a release composition (C7L3-25). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by applying it to a bladder in the well-known use of molding tires in order to ensure easy release of the tire (C1L10-22). 
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20080207818 A1, of record) in view of Hoffman (US 4678815A) and Moffett (US 20040235683 A1) as evident buy Glycidyl Ether Reactions with Amines”, Shechter et, al.  Ind. Eng. Chem. January 1, 1956, 48, 1, 94–97, hereinafter Glycidyl.
With respect to claim 3, Lu teaches a process of molding comprising: applying mold release composition to a mold surface for forming a coating on the mold surface (P0020, P0070), the composition comprising a polysiloxane having the formula of formula 1 (Claim 1, explained in detailed below in other limitations)
 
    PNG
    media_image1.png
    183
    385
    media_image1.png
    Greyscale
 ()
where y≥3 and x ≥0 (n and m, claim 1, 1-50000 and 1-200), where a reactive moiety for the purposes of the present invention include those moieties that react on the mold surface to form bonds to other polymers of Formula (I) ( X and X’, functional terminal groups, Abstract, P0056 ), the mold surface, or both, where reactive moieties comprise one or more of R4, R5, R6,or R7 , where R4, R5, R6,or R7 are the same or different and each is independently one or more of reactive moieties of  two or more primary amine having each group being Co-C8 (([0053], Liu formula 1 the central moiety R3 , R4 could be only amino group i.e.-NH2 with C0 is a primary amine, equivalent to the central moieties R4, R5, R6, R7 of applicant’s disclosure. [0055],  Liu’s formula II  (R10) Y equivalent to applicant’s central moiety R7, could be also a primary amine with C1-5 alkyl as R10 is C1-5 alkyl, and Y is selected from amino group), and where R1 R2, R3, R8, R9, and R10 can be the same or different and each independently is a saturated C1-C8 or greater alkyl, either linear or branched (Liu R1, R2, R5, R6 are equivalent to applicant’s R1, R3, R8, R10, ([0053], Liu) and further, reactive moieties A, B of Liu are equivalent to applicant’s R2 and R9, ([0053], Liu) may be the same or different C1-6 alkyl, which overlaps with the claim limitation (Claims 1, 4, Liu)). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974) as also discussed above.
Further, curing said composition to form a mold release coating (P0081); 
drying said composition to form a mold release coating (P0085); and placing of a material into contact with said mold release coating to form an article (P0085, molding with composite materials was performed); with the dried composition partially or fully transferring from the article to the molding surface (P0085) and removing the article from contact with said mold release coating (P0081, composite part released from the mold).
Furthermore, re: the amended limitation that the reactive moieties all react with glycidyl, the central moieties are primary amines as discussed  which are reactive with glycidyl as evidenced by “Glycidyl Ether Reactions with Amines”, Shechter et, al.  Ind. Eng. Chem. January 1, 1956, 48, 1, 94–97.
Lu fails to teach the release composition being applied to the inside of a green tire, being silent on the composite part being molded. In the same field of endeavor, lubricants in molding, Hoffman teaches placing the green tire in a mold and over a bladder with a release composition (C7L3-25); inflating the bladder to mold the tire (C1L10-22), It would have been obvious to one of ordinary skill in the art to modify the method as taught above by applying it to the well-known use of molding tires in order to ensure easy release of the tire (C1L10-22). 
Lu as modified above by Hoffman is silent on performing more than one molding cycle without reapplying the composition to the green tires or the bladder, being silent on this. In the same field of endeavor, mold lubrication, Moffett teaches applying a release composition once and then performing repeated molding after that (P0035). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to perform these repeated steps in order to increase productivity while using less release agent (P0003, P0035). 
With respect to claim 4, Moffett further teaches further comprising repeat said injecting of said material and said removing the article (P0021 injection molded material, P0035). 
With respect to claim 5, Hoffman further teaches wherein the mold surface is a bladder surface (C7L3-25).
With respect to claim 6, Lu further teaches wherein said composition further comprises a solvent (P0004).
With respect to claim 7, Lu further teaches wherein said solvent is VOC free (P0048, non-VOC carrier).
With respect to claim 8, Lu further teaches wherein said solvent is water (P0004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROYwhose telephone number 571-272-8019. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741